Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 1 of 89 PagelD #:2590

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
WALTER BRZOWSKI, )
)
Plaintiff, )
)
V. ) No. 17 CV 9339

)
)

) Judge Matthew F. Kennelly
BRENDA SIGLER, )
)
)
Defendant. )

PARTIES’ PROPOSED FINAL PRE-TRIAL ORDER

 

Pursuant to the June 29, 2020 Order entered by the Hon. Matthew F. Kennelly, the parties

submit the following Proposed Pre-Trial Order, stating the following:

1. Trial Attorneys:

Devlin J. Schoop

Victor P. Henderson

Attorneys for Plaintiff Walter Brzowski
HENDERSON PARKS, LLC

140 South Dearborn Street, Suite 1020
Chicago, Illinois 60603

Phone: (312) 262-2900

Colleen M. Shannon

Nicholas S. Staley

Assistant Attorneys General

Office of the Illinois Attorney General
100 West Randolph Street, 13th Floor
Chicago, Illinois 60601

Phone: (312) 814-3953
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 2 of 89 PagelD #:2591

2. Witness Lists:

(a) Witnesses who will be called to testify at trial

i. Plaintiff’s Witness List:

 

Plaintiff’s Witnesses

Defendant’s Objections

 

Walter Brzowski: Mr. Brzowski is the
Plaintiff in this case. He is expected to testify about
his knowledge of the facts and circumstances
surrounding his over-detention in Pontiac Prison
beyond his sentence, his 30+ attempts to secure his
release from prison, and his multiple communication
interaction with Defendant Sigler to secure his
release. Mr. Brzowski is also anticipated to testify
about the injuries that the sustained as a result of the
additional days that he spent incarcerated beyond his
July 22, 2015 sentence.

None

 

Jamie Horton: Ms. Horton is a counselor
employed by IDOC and assigned to handle inmate
inquiries for services. Ms. Horton was Mr.
Brzowski’s case worker while he was incarcerated at
Pontiac prison and is anticipated to have knowledge
and information concerning the 30+
complaints/grievances that Mr. Brzowski concerning
his over-detention by the IDOC.

None

 

 

Brenda Sigler: Ms. Sigler is the records
officer at Pontiac Prison and the Defendant in this
case. Ms. Sigler is anticipated to have knowledge and
information concerning Mr. Brsowski’s 30+
complaints and grievances about his over-detention
while incarcerated at Pontiac Prison.

 

None

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 3 of 89 PagelD #:2592

ii. Defendant’s Witness List

 

Defendant’s Witnesses

Plaintiff’s Objections

 

Will Call:

 

Brenda Sigler

None.

 

Christina Batson (Pinckneyville Correctional Center
Records Office Supervisor)

Plaintiff objects to the extent
Defendant attempts to elicit testimony
concerning the subject of alleged
multiple master inmate files for Plaintiff
as set forth in Paragraph Nos. 6 through
11 of Batson’s November 22, 2019
declaration. (Dkt. 138-1) See Plaintiff's
Motion in Limine #8. Plaintiff has no
objection to Batson testifying about the
October 22, 2015 email (Plaintiff's
proposed Exhibit No. 3)

 

May Call:

 

Walter Brzowski (Plaintiff)

 

 

None.

 

(c)

By Plaintiff:

Witnesses whose testimony a party will present by deposition or other prior testimony

 

Nicholas Lamb: Mr. Lamb is the former
Assistant Warden for Operations at Stateville Prison.
Mr. Lamb is anticipated to testify by deposition
designation concerning, generally, the creation,
maintenance and transfer of a master inmate file when
inmates are transferred from different IDOC facilities.

Defendant objects to Plaintiff
presenting the witness by way of
deposition testimony. Fed. R. Civ. P.
32; Fed. R. Evid. 403.

 

Guy Pierce: Mr. Pierce is the former Warden
of Pontiac Prison. Mr. Pierce is anticipated to testify
by deposition designation concerning, generally,

 

 

Defendant objects to Plaintiff
presenting the witness by way of

 

«J =

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 4 of 89 PagelD #:2593

 

warden tours conducted during his tenure at Pontiac
Prison, Brenda Sigler’s role in handling inmate
inquiries concerning issues within the purview of
Pontiac’s Records Office, how inmates generally
were not allowed to be inside the Records Office, how
master inmate files are transferred to and from
different prisons when inmates change prisons.

deposition testimony. Fed. R. Evid.
403.

 

 

Jamie Horton: Ms. Horton is a counselor
employed by IDOC and assigned to handle inmate
inquiries for services. Ms. Horton was Mr.
Brzowski’s case worker while he was incarcerated at
Pontiac prison and is anticipated to have knowledge
and information concerning the 30+
complaints/grievances that Mr. Brzowski concerning
his over-detention by the IDOC.

 

Defendant objects to Plaintiff
presenting the witness by way of
deposition testimony. Fed. R. Evid.
403.

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 5 of 89 PagelD #:2594

3. Exhibit Lists

(a) Plaintiff’s Exhibit List

 

 

 

Exhibit Defendant’s Basis for
Number Date Exhibit Description Objections Admissibility
l July 22, Judgment — Sentence to None FRE 201
2015 Illinois Department of
Corrections in People of the FRE 401
State of Illinois v. Walter J.
Brzowski, 10 CF 1923 FRE 803(6)
FRE 803(8)
FRE 901(b)(7)

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (‘‘First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly

 

 

 

 

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 6 of 89 PagelD #:2595

 

 

 

 

authenticating
them.”)
2 July 28, Inmate Calculation Sheet None FRE 401
2015 for Walter Brzowski
M29120 FRE 803(6)
(IDOC 000096)
FRE 803(8)
3 October 22, | Email from Pontiac Prison Fed. R. Evid. 402, | FRE 401
2015 to Pinckneyville Prison 403, 602, 802,
requesting the Master and 901 FRE 803(6)
Inmate File for Walter
Brzowski M29120 FRE 803(8)

 

 

(Brzowski ESI 000242)

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC vy. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants |
produced four of
these documents
in discovery,
thereby implicitly

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 7 of 89 PagelD #:2596

 

 

 

 

 

 

 

 

 

authenticating
them.”)
November Email from Pontiac Fed. R. Evid. 402, | FRE 401
19, 2015 Warden’s Office to Brenda | 403, 602, 802,
Sigler -- “looks like a pile of | and 901 FRE 803(6)
nonsense (and still could
be)” FRE 803(8)
(Brzowski ESI 000065)
November Email from Brenda Sigler to | Fed. R. Evid. 402, | FRE 401
19, 2015 Warden’s Office — ‘‘ok” 403, 802, and 901
(Brzowski ESI 00066) FRE 803(6)
FRE 803(8)
November Email from Brenda Sigler to | Fed. R. Evid. 402, | FRE 401
20, 2015 Amanda Chaley re: file 403, and 901
(Brzowski ESI 00064) FRE 803(6)
FRE 803(8)
June 26, Email string from Fed. R. Evid. 402, | FRE 401
2017 Pinckneyville Prison to 403, 602, 802,
Pontiac Prison concerning and 901 FRE 803(6)
Brzowski Master Inmate
File -- “thank you so much FRE 803(8)
TEEN?)
(Brzowski ESI 000138 —
000153)
November Cumulative Counseling Fed. R. Evid. 402, | FRE 401
23,2015 Summaries for Walter 403, and 802
through Brzowski, Inmate No. FRE 803(6)
February 13, | M29120
2017 (IDOC 000794 — 000829) FRE 803(8)
June 8, 2017 | Appellate Court decision in | Fed. R. Evid. 403 | FRE 201
Brzowski v. Pierce & and 802
Spiller, 2017 IL App (3d) FRE 401
160228-U
FRE 803(6)
FRE 803(8)

 

 

 

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 8 of 89 PagelD #:2597

 

FRE 901(b)(7)

 

10

Various
Dates from
June 5, 2012
to July 20,
2017

IDOC Inmate Location
Sheets for Walter Brzowski
(IDOC 000830 - 000842

None

FRE 401
FRE 803(6)
FRE 803(8)

United States v.
Lawrence, 934
F.2d 868, 781 (7""
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so’’)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)

 

 

11

 

April 11,
2019

 

Defendants’ Responses to
Plaintiff's Rule 36 Request
to Admit

 

Fed. R. Evid. 402,
403, 602, 802,
and 901

 

FRE 401

In re. Matter of
Lisse, 905 F.3d
495 (7" Cir. 2018)

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 9 of 89 PagelD #:2598

 

12

Undated

Brzowski M29120
Calculation — “In my

opinion this offender has
served his full sentence.”

(IDOC 000011)

Fed. R. Evid. 402,
403, 602, 802,
901, and 902. See
Defendant’s
Motion in Limine
No. 5.

FRE 401
FRE 803(6)
FRE 803(8)

United States v.
Lawrence, 934
F.2d 868, 781 (7""
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”’)

 

 

13

 

July 26,
2015

 

State of Illinois —

Department of Corrections —
Admitting County Custodial

Transfer Information

(IDOC 000101)

 

None

 

FRE 401

FRE 803(6)
FRE 803(8)
United States v.

Lawrence, 934
F.2d 868, 781 (7"

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 10 of 89 PagelD #:2599

 

Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,

 

 

thereby implicitly
authenticating
them.”’)
14 Undated Custodial Card for Walter None FRE 401
Brzowski, M219120 for
date received July 28, 2015 FRE 803(6)
(IDOC 000106)
FRE 803(8)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,

 

- 10 -

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 11 of 89 PagelD #:2600

 

he cannot be heard
to contend that
they are not so”)

EEOC vy. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,

 

 

thereby implicitly
authenticating
them.”)
15 Undated State of Illinois Department | Fed. R. Evid. 402, | FRE 401

of Corrections — Walter J. 403, 802, and

Brzowski Date Sentenced 901. See FRE 803(6)

May 4, 2012 Defendant’s

(Brzowski ESI 00167) Motion in Limine | FRE 803(8)

 

 

 

No. 6.

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”’)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS

 

-11-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 12 of 89 PagelD #:2601

 

84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”’)
16 Undated Good Time Credit Fed. R. Evid. 402, | FRE 401

Calculation Sheet for Walter | 403, 802, and

Brzowski M29120 — 901. See FRE 803(6)

Maximum Release Date Defendant's

November 12, 2015 Motion in Limine | FRE 803(8)

 

 

(Brzowski ESI 001168)

 

No. 6.

 

United States v.
Lawrence, 934
F.2d 868, 781 (7""
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,

 

= 12+

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 13 of 89 PagelD #:2602

 

2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating

 

 

them.”’)
17 May 13, Sentence Calculation Fed. R. Evid. 402, | FRE 401
2013 Worksheet for Walter 403, and 802. See
Brzowski Defendant’s FRE 803(6)
Motion in Limine
(IDOC 000061) No. 6. FRE 803(8)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”’)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
US. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these

 

-13-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 14 of 89 PagelD #:2603

 

documents in
discovery, thereby

 

 

implicitly
authenticating
them.)
18 May 2, 2013 | Third Amended Judgment — | Fed. R. Evid. 402 | FRE 401
Sentence to Illinois and 403. See
Department of Corrections | Defendant’s FRE 803(6)
in People of the State of Motion in Limine
Illinois v. Walter Brzowski, | No. 6. FRE 803(8)
Case No. 10 CF 1923
FRE 901(b)(7)
(IDOC 000062)
FRE 902(1)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,

 

-14-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 15 of 89 PagelD #:2604

 

thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”’)
19 June 20, Second Amended Judgment | Fed. R. Evid. 402 | FRE 401
2012 — Sentence to Illinois and 403. See

Department of Corrections | Defendant’s FRE 803(6)

in People of the State of Motion in Limine

Illinois v. Walter Brzowski, | No. 6. FRE 803(8)

Case No. 10 CF 1923

(IDOC 000063) FRE 901(b)(7)
FRE 902(1)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7""
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (‘First
[Defendants]
produced four of

 

-15-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 16 of 89 PagelD #:2605

 

these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”)
20 June 20, Amended Judgment — Fed. R. Evid. 402 | FRE 401
2012 Sentence to Illinois and 403. See

Department of Corrections | Defendant’s FRE 803(6)

in People of the State of Motion in Limine

Illinois v. Walter Brzowski, | No. 6. FRE 803(8)

Case No. 10 CF 1923

(Brzowski ESI 001202) FRE 901(b)(7)
FRE 902(1)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First

 

-16-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 17 of 89 PagelD #:2606

 

[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”’)
21 January 14, | Sentence Calculation Sheet | Fed. R. Evid. 402, | FRE 401
2013 Consecutive Sentence — 403, and 802. See
Determinate/Misdemeanor | Defendant’s FRE 803(6)
Walter Brzowski M29120 Motion in Limine
No. 6. FRE 803(8)

 

 

(Brzowski ESI 001206)

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of

 

-17-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 18 of 89 PagelD #:2607

 

these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”)
22 September | Sentence Calculation Sheet | Fed. R. Evid. 402, | FRE 401
11, 2012 Consecutive Sentence — 403, and 802. See
Determinate/Misdemeanor | Defendant’s FRE 803(6)
Walter Brzowski M29120 Motion in Limine
No. 6. FRE 803(8)

 

 

(IDOC 000069)

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of

 

- 18 -

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 19 of 89 PagelD #:2608

 

these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in

 

 

discovery, thereby
implicitly
authenticating
them.”)

23 June 8, 2012 | Sentence Calculation Sheet | Fed. R. Evid. 402, | FRE 401
Consecutive Sentence — 403, and 802. See
Determinate/Misdemeanor | Defendant’s FRE 803(6)
Walter Brzowski M29120 Motion in Limine

No. 6. FRE 803(8)

 

 

(IDOC 000072)

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,

 

-19-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 20 of 89 PagelD #:2609

 

thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”)
24 June 4, 2012 | State of Illinois — Fed. R. Evid. 402 | FRE 401

Department of Corrections — | and 403. See

Admitting County Custodial | Defendant’s FRE 803(6)

Transfer Information for Motion in Limine

Walter Brzowski No. 6. FRE 803(8)

 

 

(IDOC 000083)

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating

 

-20-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 21 of 89 PagelD #:2610

 

them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”)
25 Undated Photographs of Walter Fed. R. Evid. 402 | FRE 401
Brzowski’s prison cells and | and 403
(Group leg irons utilized for prison FRE 803(6)
transport
25-1 FRE 803(8)
(PON 000001 to PON
through 0000034) United States v.
Lawrence, 934
25-36) F.2d 868, 781 (7"

 

 

 

 

Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”’)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
US. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating

 

= 94

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 22 of 89 PagelD #:2611

 

them.”)produced
four of these
documents in
discovery, thereby

 

 

implicitly
authenticating
them.”)
26 October 14, | Northern R&C MSR None FRE 401
2015 Violator Computer

Calculation for Walter FRE 803(6)

Brzowski, M29120

(IDOC 00091) FRE 803(8)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7""
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in

 

-22-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 23 of 89 PagelD #:2612

 

discovery, thereby

 

 

implicitly
authenticating
them.”’)
27 July 20, Statesville Correctional Fed. R. Evid. FRE 401
2017 Facility July 20, 2017 1001 and 1002

Discharge for Walter FRE 803(6)

Brzowski, M29120

(IDOC 000103) FRE 803(8)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”’)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
USS. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby
implicitly

 

-23-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 24 of 89 PagelD #:2613

 

 

 

authenticating
them.”’)
28 July 2014 Pontiac Correctional Center | Fed. R. Evid. 402 | FRE 401
Offender Orientation and 403
Manual General Population FRE 803(6)
and Segregation
(IDOC 000675 - 000703) FRE 803(8)

 

 

 

 

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby
implicitly
authenticating
them.”)

 

-24-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 25 of 89 PagelD #:2614

 

29

January
2016

Pontiac Correctional Center
Offender Orientation
Manual General Population
and Segregation

(IDOC 000704 - 000767)

None

FRE 401
FRE 803(6)
FRE 803(8)

United States v.
Lawrence, 934
F.2d 868, 781 (7"
Cir. 1991) (“once
a defendant
voluntarily
produces
documents and
implicitly
represents them to
be the subpoenaed
corporate records,
he cannot be heard
to contend that
they are not so”’)

EEOC v. Celadon
Trucking Servs.,
Case No. 12 CV
275-SEB-TAB,
U.S. Dist. LEXIS
84639 * 11 (S.D.
Ind. June 30,
2015) (“First
[Defendants]
produced four of
these documents
in discovery,
thereby implicitly
authenticating
them.”)produced
four of these
documents in
discovery, thereby
implicitly
authenticating
them.”’)

 

 

30

 

January 15,
2019

 

Brenda Sigler’s Verified
Answers to Interrogatories

 

Fed. R. Evid. 402
and 403

 

FRE 401

FRE 801(d)(2)

 

-25-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 26 of 89 PagelD #:2615

 

 

 

 

 

31 June 26, Appellate Court decision in | Fed. R. Evid. 402, | FRE 201
2017 Brzowski v. Melvin, Appeal | 403, and 802
Nos. 16-2107 and 17-1289 FRE 401
rendered by the U.S. Court
of Appeals for the Seventh FRE 803(6)
Circuit
FRE 803(8)
FRE 901(b)(7)
32 November State of Illinois — Fed. R. Evid. 802 | FRE 201
23, 2015 Department of Corrections
Counseling Summary — FRE 401
“Exhibit B” — Walter
Brzowski rebuttal to Brenda FRE 803(6)
Sigler November 23, 2015
FRE 803(8)
(Brzowski 0005)
33 January 25, | Defendant’s First Fed. R. Evid. 402 | FRE 401
2019 Supplemental Response to | and 403.
Plaintiff's Request for Defendant also FRE 801(d)(2)
Production of Documents objects to
Plaintiff's FRE 803(6)
(includes Defendant’s mischaracterizati
production of IDOC 000003 | on of Defendant’s | FRE 803(8)
— 000380, which was discovery
represented to be the responses.
complete inmate file for Defendant’s First
Walter Brzowsk1) Supplemental
Responses to
Plaintiff's

 

 

 

Requests for
Production of
Documents does
not “include
Defendant’s
production of
IDOC 000003-
000380” and
those documents
were not
“represented to be
the complete
inmate file for

 

 

-26-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 27 of 89 PagelD #:2616

 

 

 

 

 

 

 

 

 

 

 

 

 

Walter
Brzowski.”
34 Various The complete inmate file for | Fed. R. Evid. 402, | FRE 201
Dates Walter Brzowski, Inmate 403, 602, 802,
No. M29120 and 901. FRE 401
Defendant also
(IDOC 000003 — 000380) objects to FRE 803(6)
Plaintiffs
Note: Plaintiff does not representation FRE 803(8)
intend to use portions of that IDOC
Plaintiff's master inmate file | 000003-000380 is
that would be subject to “the complete
Plaintiff's motions in inmate file for
Limine Nos. Walter Brzowski,
Inmate No.
M29120” to the
extent that this
mischaracterizes
Defendant’s
discovery
responses and
document
production.
35 December “Dear Will County Circuit Fed. R. Evid. 402, | FRE 201
20, 2015 Court Clerk” 403, and 802
correspondence for habeas FRE 401
corpus relief
(Brzowski 0008) FRE 803(6)
FRE 803(8)
36 November | Bill of Indictment, People of | Fed. R. Civ. P. FRE 201
17, 2010 the State of Illinois v. 26, 34, and 37
Walter J. Brzowski, Case FRE 401
No. 2010 CF 1923,
FRE 803(8)
For impeachment purposes only:
Exhibit Exhibit Defendant’s Basis for
Number Date Description Objection Admissibility
32 December Affidavit None Possible
15, 2015 of Brenda Sigler impeachment on

 

 

 

 

 

-27-

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 28 of 89 PagelD #:2617

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Brzowski the basis of prior
0006 - 0007) inconsistent
statement.
33 None Possible
impeachment on
Declaration the basis of prior
November | of Christina Batson inconsistent
22, 2019 (Dkt. 138-1) statement.
Demonstrative:
Exhibit Exhibit Detendant's Basis for.
Number Date Description Ubiection Aairaissibality
1 Undated Enlarged | Fed. R. Evid. 402 To show
and 403 the living
Photograph of conditions
Plaintiff endured
Walter for his additional
days of extended
Brzowski’s incarceration
beyond his July
prison cell 22, 2015
sentencing
order.
(b) Defendant’s Exhibit List:
Exhibit Plaintiff's Basis for
Number Date Exhibit Description Opjection sions ity
l Effective IDOC Administrative FRE 401, | Fed. R. Evid.
August 1, | Directive 01.07.400: 401 and 402
2013 Sentence Calculation for 402 and 403.
Offenders (IDOC 00038 1-
000390)
2 Effective IDOC Administrative FRE 401, | Fed. R. Evid.
October 1, | Directive 01.07.421A-J: 401 and 402.
1996 Single or Concurrent 402 and 403
Determinate Sentences and
Jail Time Credit (IDOC
000394-000397)

 

 

 

 

 

-28 -

 

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 29 of 89 PagelD #:2618

 

 

 

 

 

 

 

 

 

 

3 Effective IDOC Administrative FRE 401, | Fed. R. Evid.
October 1, | Directive 01.07.427A-J: 401 and 402
1996 Restoration of Good 402 and 403
Conduct Credits —
Determinate Sentence
(IDOC 000413-000415)
4 Effective IDOC Administrative FRE 401, | Fed. R. Evid.
October 1, | Directive 01.07.428A-J: 401 and 402
1996 Revocation of Good 402 and 403
Conduct Credits —
Determinate Sentence
(IDOC 000416-000418)
5 July 22, Official Statement of Facts FRE 401, | Fed. R. Evid.
2015 for Plaintiff's Will County 401, 402, and
criminal case no. 10 CF 402, 403 and | 609(a)(1); see
1923 (IDOC 000100) also
Plaintiff's Defendant’s
Response to
Motion in Limine | Plaintiff's
Motion in
#2 Limine No. 2
6 July 22, Will County Circuit Court Objection | Fed. R. Evid.
2015 Judgment — Sentence to 401, 402, and
Illinois Department of to the extent that | 609(a)(1); see
Corrections (People v. also
Brzowski, 10 CF 1923) the Judgment is | Defendant’s
(IDOC 000098) Response to
not redacted to | Plaintiff's
Motion in
omit nature of | Limine No. 2
Plaintiff's
convictions. See
Plaintiff's
motion Jn Limine
#2
7 July 28, IDOC Master File Face FRE 401, | Fed. R. Evid.
2015 Sheet, Offender Grade 401, 402, and
Status Card, and Good 402, 403 and 803; see also
Conduct Credit Card for Defendant’s
Response to

 

-29-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 30 of 89 PagelD #:2619

 

Brzowski #M29120
(IDOC 000004-000006)

Plaintiffs

motion in Limine

Plaintiff s
Motions in
Limine No. 2, 7,
and &

 

 

 

 

 

#2,7 and 8
8 September | Prisoner Review Board FRE 401, | Fed. R. Evid.
9, 2015 Order for Brzowski 401 and 402
#M29120 (hearing 402 and 403
continued) (IDOC 000094)
9 October Prisoner Review Board FRE 403 | Fed. R. Evid.
14, 2015 Order for Brzowski 401, 402, and
#M29120 (declared Plaintiff's | 803; see also
violator as of 7/28/15) Defendant’s
(IDOC 000092) motion in Limine | Response to
Plaintiff's
#7 and | Motions in
Limine No. 2, 7,
Defendant’s and 8
motion in Limine
No. 2.
10 December | Offender Disciplinary FRE 401, | Fed. R. Evid.
30, 2015; | Report, Incident Report, 401, 402, and
January 4, | and Adjustment 402, 403 803; see also
2016 Committee Final Summary Defendant’s
Report for Brzowski Response to
#M29120 (IDOC 000347- Plaintiff's
000350) FRE 403 | Motions in
Limine No. 2,
Plaintiff's | and 7
motion in Limine
#7 and
Defendant’s
motion in Limine
No. 2.
ll April 4, Good Conduct Credit FRE 403 | Fed. R. Evid.
2016 Revocation for Brzowski 401, 402, and

 

 

#M29120 (approved 6

 

 

803; see also

 

-30-

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 31 of 89 PagelD #:2620

 

months GCC revocation)
(IDOC 000008)

Plaintiff's

motion in Limine

#7 and

Defendant’s

motion in Limine

Defendant’s
Response to
Plaintiff's
Motions in
Limine No. 2
and 7

 

 

 

 

 

No. 2.
12 April 26, IDOC Sentence FRE 403 | Fed. R. Evid.
2016 Calculation Worksheet for 401, 402, and
Brzowski #M29120 Plaintiff's | 803: see also
(Revocation of Good Defendant’s
Conduct Credits when motion in Limine | Response to
Sentence is Determinate Plaintiff's
Under 1978 Law) (IDOC_ | #7 and | Motions in
000007) Limine No. 2
Defendant’s and 7
motion in Limine
No. 2.
13 July 5, IDOC Offender Count None.
2017 Adjustment for Brzowski
#M29120 (transfer from
Pontiac to Stateville)
(IDOC 000102)
14 July 20, Will County Circuit Court None.
2017 Order (Brzowski v. Pierce,
Case No. 14 MR 2630)
(IDOC 000010)
15 July 20, IDOC Offender Count This Fed. R. Evid.
2017 Adjustment for Brzowski 401 and 402.
#M29120 (discharge from | exhibit is | Defendant’s
Stateville) (IDOC 000105) exhibit is the
identical to | complete
version of the
Plaintiff's form that

 

 

 

proposed Exhibit

No. 27 to which

 

Plaintiff listed
as his proposed
exhibit 27.

 

«3

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 32 of 89 PagelD #:2621

 

 

 

 

Defendants
objected.
16 Various IDOC Offender FRE 401, | Fed. R. Evid.
Disciplinary Card for 401, 402, and
Brzowski #M29120 402, 403 and 803; see also
(IDOC 000294) Defendant’s
Plaintiff's | Response to
Plaintiff's
motion in Limine | Motions in
Limine No. 2
#7 and | and 7
Defendant’s
motion in Limine
No. 2.
17 Various IDOC Assignment History FRE 401, | Fed. R. Evid.
for Brzowski #M29120 401, 402, and

 

 

(IDOC 000979-000982)

 

402, 403 and

 

803; see also
Defendant’s

 

 

 

Plaintiffs Response to
Plaintiffs
motions in | Motions in
Limine No. 2
Limine #2 and 7. | and7
For impeachment purposes only:
Exhibit Exhibit Plaintiff’s Basis for
Number Date Description Objection Admissibility

 

 

 

 

 

-32-

 

 
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 33 of 89 PagelD #:2622

3. Proposed Jury Instructions

 

« 35
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 34 of 89 PagelD #:2623

AGREED JURY INSTRUCTIONS

 

-34-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 35 of 89 PagelD #:2624

FUNCTIONS OF THE COURT AND THE JURY

Members of the jury, you have seen and heard all the evidence and arguments of the
attorneys. Now I will instruct you on the law.

You have two duties as a jury. Your first duty is to decide the facts from the evidence in
the case. This is your job, and yours alone.

Your second duty is to apply the law that I give you to the facts. You must follow these
instructions, even if you disagree with them. Each of the instructions is important, and you must
follow all of them.

Perform these duties fairly and impartially. Do not allow sympathy, prejudice, fear, or
public opinion to influence you. You should not be influenced by any person’s race, color or sex.

Nothing I say now, and nothing I said or did during the trial, is meant to indicate any

opinion on my part about what the facts are or about what your verdict should be.

Parties’ Agreed Jury Instruction No. 1
Given

___ Rejected

___swWithdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.0]

-35-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 36 of 89 PagelD #:2625

NO INFERENCE FROM JUDGE’S QUESTIONS
During this trial, I have asked a witness a question myself. Do not assume that because I

asked questions, I hold any opinion on the matters I asked about, or on what the outcome of the

case should be.

Parties’ Agreed Jury Instruction No. 2
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.02

- 36-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 37 of 89 PagelD #:2626

EVIDENCE
The evidence consists of the testimony of the witnesses, the exhibits admitted in evidence,
and stipulations.
A stipulation is an agreement between both sides that certain facts are true.

I have taken judicial notice of certain facts. You must accept those facts as proved.

Parties’ Agreed Jury Instruction No. 3
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.04

-37-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 38 of 89 PagelD #:2627

WHAT IS NOT EVIDENCE

Certain things are not to be considered as evidence. I will list them for you:

First, if I told you to disregard any testimony or exhibits or struck any testimony or exhibits
from the record, such testimony or exhibits are not evidence and must not be considered.

Second, anything that you may have seen or heard outside the courtroom is not evidence
and must be entirely disregarded. This includes any press, radio, Internet or television reports you
may have seen or heard. Such reports are not evidence and your verdict must not be influenced in
any way by such publicity.

Third, questions and objections or comments by the lawyers are not evidence. Lawyers
have a duty to object when they believe a question is improper. You should not be influenced by
any objection, and you should not infer from my rulings that I have any view as to how you should
decide the case.

Fourth, the lawyers’ opening statements and closing arguments to you are not evidence.
Their purpose is to discuss the issues and the evidence. If the evidence as you remember it differs

from what the lawyers said, your memory is what counts.

Parties’ Agreed Jury Instruction No. 4
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.06

- 38 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 39 of 89 PagelD #:2628

NOTE-TAKING
Any notes you have taken during this trial are only aids to your memory. The notes are not
evidence. If you have not taken notes, you should rely on your independent recollection of the
evidence and not be unduly influenced by the notes of other jurors. Notes are not entitled to any

greater weight than the recollections or impressions of each juror about the testimony.

Parties’ Agreed Jury Instruction No. 5
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.07

-39-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 40 of 89 PagelD #:2629

CONSIDERATION OF ALL EVIDENCE
REGARDLESS OF WHO PRODUCED
In determining whether any fact has been proved, you should consider all of the evidence

bearing on the question regardless of who introduced it.

Parties Agreed Jury Instruction No. 6
Given
Rejected

Withdrawn

Objected to

Source. Seventh Circuit Pattern Jury Instruction 1.08

- 40 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 41 of 89 PagelD #:2630

WEIGHING THE EVIDENCE
You should use common sense in weighing the evidence and consider the evidence in light
of your own observations in life.
In our lives, we often look at one fact and conclude from it that another fact exists. In law

we call this “inference.” A jury is allowed to make reasonable inferences. Any inference you make

must be reasonable and must be based on the evidence in the case.

Parties’ Agreed Jury Instruction No. 7
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.11

-41-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 42 of 89 PagelD #:2631

DEFINITION OF “DIRECT” AND “CIRCUMSTANTIAL” EVIDENCE

You may have heard the phrases “direct evidence” and “circumstantial evidence.” Direct
evidence is proof that does not require an inference, such as the testimony of someone who claims
to have personal knowledge of a fact. Circumstantial evidence is proof of a fact, or a series of facts,
that tends to show that some other fact is true.

As an example, direct evidence that it is raining is testimony from a witness who says, “I
was outside a minute ago and I saw it raining.” Circumstantial evidence that it is raining is the
observation of someone entering a room carrying a wet umbrella.

The law makes no distinction between the weight to be given to either direct or
circumstantial evidence. You should decide how much weight to give to any evidence. In reaching
your verdict, you should consider all the evidence in the case, including the circumstantial

evidence.

Parties’ Agreed Jury Instruction No. 8
Given
Rejected

____s Withdrawn

___— Objected to

Source: Seventh Circuit Pattern Jury Instruction 1,12

-42-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 43 of 89 PagelD #:2632

TESTIMONY OF WITNESSES
(DECIDING WHAT TO BELIEVE)

You must decide whether the testimony of each of the witnesses is truthful and accurate,
in part, in whole, or not at all. You also must decide what weight, if any, you give to the testimony
of each witness.

In evaluating the testimony of any witness, including any party to the case, you may

consider, among other things:

1

the ability and opportunity the witness had to see, hear, or know the things
that the witness testified about;

- the witness’s memory;

- any interest, bias, or prejudice the witness may have;

- the witness’s intelligence;

- the manner of the witness while testifying;

- and the reasonableness of the witness’s testimony in light of all the evidence

in the case.

Parties’ Agreed Jury Instruction No. 9
Given

____ Rejected

SC Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.13

- 43 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 44 of 89 PagelD #:2633

PRIOR INCONSISTENT STATEMENTS OR ACTS

You may consider statements given by a Party or a Witness under oath before trial as
evidence of the truth of what he said in the earlier statements, as well as in deciding what weight
to give his testimony.

With respect to other witnesses, the law is different. If you decide that, before the trial, one
of these witnesses made a statement not under oath or acted in a manner that is inconsistent with
his testimony here in court, you may consider the earlier statement or conduct only in deciding
whether his testimony here in court was true and what weight to give to his testimony here in court.

In considering a prior inconsistent statement or conduct, you should consider whether it
was simply an innocent error or an intentional falsehood and whether it concerns an important fact

or an unimportant detail.

Parties’ Agreed Jury Instruction No. 10
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.14

- 44-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 45 of 89 PagelD #:2634

IMPEACHMENT OF WITNESS — CONVICTIONS

You have heard testimony that Walter Brzowski has been convicted of a crime. You may
consider this evidence in deciding whether Walter Brzowski’s testimony is truthful, in whole, in

part, or not at all. You may not consider this evidence for any other purpose.

Parties’ Agreed Jury Instruction No. 11
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.15

-45-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 46 of 89 PagelD #:2635

LAWYER INTERVIEWING WITNESS

It is proper for a lawyer to meet with any witness in preparation for trial.

Parties’ Agreed Jury Instruction No. 12
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.16

- 46 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 47 of 89 PagelD #:2636

NUMBER OF WITNESSES
You may find the testimony of one witness or a few witnesses more persuasive than the

testimony of a larger number. You need not accept the testimony of the larger number of witnesses.

Parties’ Agreed Jury Instruction No. 13
Given

____ Rejected

—_s Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.17

-A7-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 48 of 89 PagelD #:2637

ABSENCE OF EVIDENCE
The law does not require any party to call as a witness every person who might have had

knowledge of the facts related to this trial. Similarly, the law does not require any party to present

as exhibits all papers and things mentioned during this trial.

Parties’ Agreed Jury Instruction No. 14
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.18

- 48 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 49 of 89 PagelD #:2638

BURDEN OF PROOF
When I say a particular party must prove something by “a preponderance of the evidence,”
or when I use the expression “if you find,” or “if you decide,” this is what I mean: When you have

considered all the evidence in the case, you must be persuaded that it is more probably true than

not true.

Parties’ Agreed Jury Instruction No. 15
Given
Rejected

________- Withdrawn
Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.27

- 49 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 50 of 89 PagelD #:2639

SELECTION OF PRESIDING JUROR;
GENERAL VERDICT

Upon retiring to the jury room, you must select a presiding juror. The presiding juror will

preside over your deliberations and will be your representative here in court.
Forms of verdict have been prepared for you.

Forms of verdict read.

Take these forms to the jury room, and when you have reached unanimous agreement on

the verdicts, your presiding juror will fill in and date the appropriate form, and all of you will sign

it.

Parties’ Agreed Jury Instruction No. 16
Given
Rejected
Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.32

-50-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 51 of 89 PagelD #:2640

COMMUNICATION WITH COURT
I do not anticipate that you will need to communicate with me. If you do need to
communicate with me, the only proper way is in writing. The writing must be signed by the
presiding juror, or, if he or she is unwilling to do so, by some other juror. The writing should be
given to the marshal, who will give it to me. I will respond either in writing or by having you return
to the courtroom so that I can respond orally.

If you do communicate with me, you should not indicate in your note what your numerical

division is, if any.

Parties’ Agreed Jury Instruction No. 17
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.33

='§] -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 52 of 89 PagelD #:2641

DISAGREEMENT AMONG JURORS

The verdict must represent the considered judgment of each juror. Your verdict, whether
for or against the parties, must be unanimous.

You should make every reasonable effort to reach a verdict. In doing so, you should consult
with one another, express your own views, and listen to the opinions of your fellow jurors. Discuss
your differences with an open mind. Do not hesitate to reexamine your own views and change
your opinion if you come to believe it is wrong. But you should not surrender your honest beliefs
about the weight or effect of evidence solely because of the opinions of other jurors or for the
purpose of returning a unanimous verdict.

All of you should give fair and equal consideration to all the evidence and deliberate with
the goal of reaching an agreement that is consistent with the individual judgment of each juror.

You are impartial judges of the facts.

Parties’ Agreed Jury Instruction No. 18
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.34

-52-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 53 of 89 PagelD #:2642

CAUTIONARY INSTRUCTION BEFORE RECESS

We are about to take our first break during the trial, and I want to remind you of the
instruction I gave you earlier. Until the trial is over, you are not to discuss this case with anyone,
including your fellow jurors, members of your family, people involved in the trial, or anyone else.
If anyone approaches you and tries to talk to you about the case, do not tell your fellow jurors but
advise me about it immediately. Do not read or listen to any news reports of the trial. Finally,
remember to keep an open mind until all the evidence has been received and you have heard the
views of your fellow jurors.

I may not repeat these things to you before every break that we take, but keep them in mind

throughout the trial.

Parties’ Agreed Jury Instruction No. 19
Given

__ Rejected

_____ Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 2.01

-53-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 54 of 89 PagelD #:2643

STIPULATIONS OF FACT

The parties have stipulated, or agreed, that at all relevant time Defendant Sigler was acting

“under color of law.” You must now treat this fact as having been proved for the purpose of this

case.

Parties’ Agreed Jury Instruction No. 20
Given
Rejected

Withdrawn

Objected to
Source: Seventh Circuit Pattern Jury Instruction 2.05

-54-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 55 of 89 PagelD #:2644

JUDGE’S COMMENTS TO LAWYER

I have a duty to caution or warn an attorney who does something that I believe is not in
keeping with the rules of evidence or procedure. You are not to draw any inference against the

side whom I may caution or warn during the trial.

Parties’ Agreed Instruction No. 21
Given
Rejected

Withdrawn

Objected to

Source: Seventh Circuit Pattern Jury Instruction 2.14

-55-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 56 of 89 PagelD #:2645

PLAINTIFF’S PROPOSED JURY INSTRUCTIONS

-56-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 57 of 89 PagelD #:2646

DEPOSITION TESTIMONY

During the trial, certain testimony was presented to you by the reading of a deposition.
You should give this testimony the same consideration you would give it had the witness

appeared and testified here in court.

Plaintiff's Proposed Jury Instruction No. 1
Given
Rejected

Withdrawn

X_ Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.05

Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury
Instruction No. | as unnecessary. Defendant is objecting to Plaintiff's proposed deposition
testimony under Fed. R. Civ. P. 32 and Fed. R. Evid. 403. See § 2(c), supra. Not all of Plaintiff's
proposed witnesses are “unavailable” under Fed. R. Civ. P. 32 and providing this testimony via
deposition will lead to jury confusion, unfair prejudice, and confusion of the issues. Moreover, as
former or current state employees, these witnesses can testify via video.

«57 =
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 58 of 89 PagelD #:2647

LIMITED PURPOSE OF EVIDENCE
You will recall that during the course of this trial I instructed you that I admitted certain
evidence for a limited purpose. You must consider this evidence only for the limited purpose for

which it was admitted.

Plaintiff's Proposed Jury Instruction No. 2
Given

____ Rejected

____sC Withdrawn

4 Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.09

Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury
Instruction No. 2 as unnecessary. Defendant is unsure what evidence, if any, this would apply to.
If during the course of the trial limited purpose evidence is admitted, Defendant will consider
withdrawing her objection.

-58-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 59 of 89 PagelD #:2648

DEMONSTRATIVE EXHIBITS
Certain diagrams or photographs have been shown to you. Those diagrams or photographs
are used for convenience and to help explain the facts of the case. They are not themselves evidence

or proof of any facts.

Plaintiff’s Proposed Jury Instruction No. 3
Given
Rejected

Withdrawn

X_ Objected to

Source: Seventh Circuit Pattern Jury Instruction 1.24

Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury
Instruction No.3 as premature. The court has yet to rule on Defendant’s objection to Plaintiff's
demonstrative exhibits. If during the course of the trial demonstrative exhibits are admitted,
Defendant will consider withdrawing her objection.

-59-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 60 of 89 PagelD #:2649

JUDICIAL NOTICE

I have decided to accept as proved the fact that Walter Brzowski was sentenced

[sentencing order]

Plaintiff's Proposed Jury Instruction No. 4
Given
Rejected

Withdrawn

X_ Objected to

Source: Seventh Circuit Pattern Jury Instruction 2.06

Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury
Instruction No. 4 as premature. The court has not yet ruled on whether it will take judicial notice
of any fact. Furthermore, Defendants are opposing Plaintiff's request that the Court take judicial
notice of Defendant’s alleged admission. See Defendant’s Response to Plaintiff's Motion in Limine
No. 3. If during the course of the trial the court takes judicial notice of any fact, Defendant will
consider withdrawing her objection.

- 60 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 61 of 89 PagelD #:2650

DEPOSITION AS SUBSTANTIVE EVIDENCE

A deposition is the sworn testimony of a witness taken before trial. The witness is placed
under oath to tell the truth and lawyers for each party may ask questions. The questions and
answers are recorded.

[The deposition of Nicholas Lamb, which was taken on July 2, 2019, is about to be
presented to you. ]

[The deposition of Guy Pierce, which was taken on July 25, 2019, is about to be presented
to you. ]

Deposition testimony is entitled to the same consideration and is to be judged, insofar as

possible, in the same way as if the witness had been present to testify.

Plaintiff's Proposed Jury Instruction No. 5
Given
Rejected

Withdrawn

X_ Objected to

Source: Seventh Circuit Pattern Jury Instruction 2.08

Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury
Instruction No. 5 as unnecessary. Defendant is objecting to Plaintiff's proposed deposition
testimony under Fed. R. Civ. P. 32 and Fed. R. Evid. 403. See § 2(c), supra. Not all of Plaintiffs
proposed witnesses are “unavailable” under FRCP 32 and providing this testimony via deposition
will lead to jury confusion, unfair prejudice, and confusion of the issues. Moreover, as former or
current state employees, these witnesses can testify via video.

-61-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 62 of 89 PagelD #:2651

STIPULATED TESTIMONY

The parties have stipulated or agreed what [name’s] testimony would be if [name] were
called as a witness. You should consider that testimony in the same way as if [name] had given

the testimony here in court.

Plaintiff's Proposed Jury Instruction No. 6
Given
Rejected
Withdrawn

___X__Objected to

Source: Seventh Circuit Pattern Jury Instruction 2.04 modified

Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury
Instruction No. 6 as unnecessary. The parties have not stipulated to any testimony.

-62-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 63 of 89 PagelD #:2652

PLAINTIFF’S EIGHTH AMENDMENT
CRUEL AND UNUSUAL PUNISHMENT CLAIM
To succeed on his claim challenging his continued incarceration beyond his sentence,

Plaintiff must prove each of the following things by a preponderance of the evidence:

1. Incarceration beyond the date when Plaintiff was entitled to be released subjected
Plaintiff to a strong likelihood of serious harm. In assessing the seriousness of harm,
you should consider the severity of the incarceration beyond the date Plaintiff was
entitled to be released and the length of time Plaintiff was exposed to incarceration

beyond the date Plaintiff was entitled to be released.

2. Defendant was aware of this strong likelihood that Plaintiff would be seriously harmed
in the form of continued incarceration beyond the date Plaintiff was entitled to be
released or strongly suspected facts showing a strong likelihood that Plaintiff would be
subjected to continued incarceration beyond the date Plaintiff was entitled to be
released, but refused to confirm whether these facts were true. You may infer this from

the fact that the risk was obvious.

3. Defendant consciously failed to take reasonable measures to prevent Plaintiff's
continued incarceration beyond the date Plaintiff was entitled to be released. In
deciding this, you may consider how serious the potential harm to Plaintiff was, how

difficult it would have been for Defendant to take additional corrective action.

4. Plaintiff would not have been harmed or would have suffered less harm if Defendant
had taken reasonable measures to prevent Plaintiff's continued incarceration beyond

the date Plaintiff was entitled to be released.

5. Defendant acted under color of state law.

If you find that Plaintiff has proved each of these things by a preponderance of the

evidence, then you must decide for Plaintiff, and go on to consider the question of damages.

-§63-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 64 of 89 PagelD #:2653

If, on the other hand, you find that Plaintiff has failed to prove any of these things by a
preponderance of the evidence, then you must decide for Defendant, and you will not consider the

question of damages.

Plaintiff's Proposed Jury Instruction No. 7
Given
Rejected
Withdrawn
____X__ Objected to
Source: Source: Seventh Circuit Proposed Pattern Jury Instruction 7.15 (modified to
case); Figgs vy. Dawson, 829 F.3d 895, 903 (7th Cir. 2016).

Basis for Defendant’s objection: Defendant objects to Plaintiff's Proposed Jury Instruction
No. 7 because it is not a complete and accurate statement of the law under the facts of this case
and would likely result in jury confusion. Plaintiff relies on a modified version of the Seventh
Circuit Pattern Instructions, but neither the Supreme Court nor the Seventh Circuit has held that
this standard applies in every case involving conditions of confinement. Rhodes v. Chapman, 452
US. 337, 346 (1981); see also Seventh Circuit Proposed Pattern Jury Instruction 7.15, Committee
Comment C. Defendant’s proposed instruction coupled with her instruction on deliberate
indifference accurately states the law under this fact pattern.

“64+
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 65 of 89 PagelD #:2654

UNDER COLOR OF LAW

One of the things that Plaintiff must prove is that Defendant acted “under color of law.”

A person who is employed by the government acts “under color of law” if she uses or
misuses authority that she has because of her official position. A person may act under color of
law even if she is violating a state law or policy.

You may find that Defendant acted under color of law even if she was acting outside of
her authority if she represented herself as having or if she otherwise used her position to

accomplish the act.

[Note: will likely be withdrawn if parties enter agreed stipulation about Defendant Sigler

acting under color of state law]

Plaintiff's Proposed Jury Instruction No. 8

Given
Rejected
Withdrawn
___X __ Objected to
Source: Source: Seventh Circuit Proposed Pattern Jury Instruction 7.03
Basis for Defendant’s objection: Objection. Defendant objects to Plaintiff's Proposed Jury

Instruction No. 8 as unnecessary. The parties have stipulated that the Defendant was acting “under
color of law.”

=-65-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 66 of 89 PagelD #:2655

SUBJECTIVE INTENT

The fact that defendant had no specific intent or purpose to deprive plaintiffs of their
constitutional rights will not absolve him or her from liability if he or she did in fact deprive him

of those rights.

Plaintiffs’ Proposed Jury Instruction No. 9
Given
Rejected
Withdrawn
X___Objected to

Source: Instruction Given, Kerr y. City of Chicago, 424 F. 2d 1134 (7th Cir. 1970)

Basis for Defendant’s objection: Defendant objects to Plaintiff's Proposed Jury Instruction
No. 9 because it is not an accurate statement of the law under the facts of this case and would cause
jury confusion. Moreover, the case cited by Plaintiff involved a pretrial detainee, not a convicted
prisoner. Therefore, the case was analyzed under the Fourteenth Amendment, not the Eighth
Amendment. The analyses of conditions-of-confinement claims under Fourteenth Amendment and
Eighth Amendment overlap in the assessment of whether the conditions were sufficiently severe,
but they diverge in the assessment of the propriety of the defendant's conduct: the standard is
subjective for Eighth Amendment claims (which require a showing of deliberate indifference) and
objective for Fourteenth Amendment claims (which require a showing of unreasonableness). See
Hardeman vy. Curran, 933 F.3d 816, 822 (7th Cir. 2019).

- 66 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 67 of 89 PagelD #:2656

DAMAGES: COMPENSATORY

If you find in favor of Plaintiff on Plaintiff's claims, then you must determine the
amount of money that will fairly compensate Plaintiff for any injury that you find Plaintiff
sustained as a direct result of his continued incarceration beyond his sentence of imprisonment.

Plaintiff must prove his damages by a preponderance of the evidence. Your award must
be based on evidence and not speculation or guesswork. This does not mean, however, that
compensatory damages are restricted to the actual loss of money; they include both the physical
and mental aspects of injury, even if they are not easy to measure.

You should consider the following types of compensatory damages, and no others:

a. The physical and mental and emotional pain and suffering that Plaintiff has
experienced. No evidence of the dollar value of physical or mental and emotional pain and
suffering has been or needs to be introduced. There is no exact standard for setting the damages to
be awarded on account of these factors. You are to determine an amount that will fairly compensate
the Plaintiff for the injury they have sustained.

b. The reasonable value of property damaged or destroyed.

If you return a verdict for a Plaintiff, but that Plaintiff has failed to prove compensatory

damages, then you must award nominal damages of $1.00 for that Plaintiff.

Plaintiff's Proposed Jury Instruction No. 10
Given
Rejected
Withdrawn
Xx Objected to
Source: Seventh Circuit Pattern Jury Instruction 7.26
Basis for Defendant’s objection: Objection. Plaintiff's Jury Instruction No. 10 includes the
instruction that when determining damages the jury should consider, “[t]he reasonable value of
property damaged or destroyed.” Defendants believe this sentence is unnecessary as there is no

evidence of damaged or destroyed property. Defendants have included a more appropriate version
of Seventh Circuit Civil Pattern Instruction 7.27 in their own proposed jury instructions.

-67-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 68 of 89 PagelD #:2657

DAMAGES: PUNITIVE

If you find for Plaintiff, you may, but are not required to, assess punitive damages
against the Defendant. The purposes of punitive damages are to punish a defendant for his or her
conduct and to serve as an example or warning to defendant and others not to engage in similar
conduct in the future.

Plaintiff must prove by a preponderance of the evidence that punitive damages should
be assessed against the defendant. You may assess punitive damages only if you find that his or
her conduct was malicious or in reckless disregard of Plaintiffs’ rights. Conduct is malicious if it
is accompanied by ill will or spite, or is done for the purpose of injuring (in this case) Plaintiffs.
Conduct is in reckless disregard of a person’s rights if, under the circumstances, a defendant simply
did not care about the person’s rights.

If you find that punitive damages are appropriate, then you must use sound reason in
setting the amount of those damages. Punitive damages, if any, should be in an amount sufficient
to fulfill the purposes that I have described to you, but should not reflect bias, prejudice, or
sympathy toward either/any party. In determining the amount of any punitive damages, you should
consider the following factors:

- the reprehensibility of the Defendant conduct;

- the impact of Defendant’s conduct on Plaintiff;

- the relationship between Plaintiff and Defendant;

- the likelihood that Defendant would repeat the conduct if an award of punitive
damages is not made;

- the relationship of any award of punitive damages to the amount of actual harm that

Plaintiff suffered.

Plaintiffs’ Proposed Jury Instruction No. 11
Given
Rejected
Withdrawn

X__ Objected to

- 68 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 69 of 89 PagelD #:2658

Source: Seventh Circuit Proposed Pattern Jury Instruction 7.28

Basis for Defendant’s objection: Objection. Defendant objects to any punitive damages
instruction as there has not been a finding that Defendant’s conduct was motivated by evil intent
or involved reckless or callous indifference to Plaintiff's constitutional rights. See Coulter v.
Vitale, 882 F.2d 1286, 1289 (7th Cir. 1989). Therefore, punitive damages are not appropriate.

-69-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 70 of 89 PagelD #:2659

PLAINTIFF’S PROPOSED VERDICT FORM

We, the jury, on the claims of the plaintiff against the defendant, find as follows:

PARTI

(Place and “X” on the appropriate line as to each party and claim.)

CLAIM -- CRUEL AND UNUSUAL PUNISHMENT
On Claim No. | Plaintiff Walter Brzowski against Defendant Brenda Sigler we find:

For Plaintiff For Defendant

PART II
DAMAGES
If you find in favor of Plaintiff on the claim of cruel and unusual punishment, you need to

determine the amount of damages:

Compensatory Damages

We award compensatory damages in the amount of $ to the Plaintiff

Walter Brzowski.

If you find in favor of Plaintiff on the claim of cruel and unusual punishment, and determine

that punitive damages are appropriate, you should determine the amount of punitive damages:

-70 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 71 of 89 PagelD #:2660

Punitive Damages

Against Defendant Brenda Sigler $

 

PART Il

Please sign and date below and return the entire Verdict Form to the marshal (Each juror

must sign the form).

 

 

 

 

 

 

 

 

 

Date:

Foreperson Juror
Juror Juror
Juror Juror
Juror Juror

=J1-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 72 of 89 PagelD #:2661

 

 

Juror Juror

 

Juror

Plaintiffs’ Proposed Verdict Form

Given
Rejected
Withdrawn

» aan Objected to

Source: Seventh Circuit Pattern Jury Instruction 7.10

Basis for Defendant’s objection: This proposed verdict form omits any reference to
nominal damages. Moreover, this verdict form put an emphasis on punitive damages and there has
not been a finding that Defendant’s conduct was motivated by evil intent or involved reckless or
callous indifference to Plaintiffs constitutional rights. See Coulter y. Vitale, 882 F.2d 1286, 1289
(7th Cir. 1989). Finally, this form will lead to jury confusion as it references the “claims” against
Defendant — there is only one — and informs the jury that they “need” and “should” award damages.

-72-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 73 of 89 PagelD #:2662

DEFENDANT’S PROPOSED JURY INSTRUCTIONS

 

-73-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 74 of 89 PagelD #:2663

DISMISSED/WITHDRAWN DEFENDANTS
David Hadley, Guy Pierce, and Nicholas Lamb are no longer defendants in this case. You
should not consider any claims against David Hadley, Guy Pierce, and Nicholas Lamb. Do not

speculate on the reasons. You should decide this case as to the remaining party.

Defendant’s Proposed Jury Instruction No. 1
Given
Rejected

Withdrawn
X_ Objected to

Source: Seventh Circuit Pattern Instruction 1.26

Basis for Plaintiff's objection: This instruction is unnecessary as Defendant Sigler is the
sole defendant after the Court’s June 26, 2020. (Dkt. No. 146) This instruction contemplates a
situation where parties and/or claims are dismissed during the course of trial where the jury has
become aware of party and/or claim. Such a circumstance is impossible where, as here, there is a
single defendant. Plaintiff's Motion in Limine #7, if granted, would prohibit any reference to
previously dismissed claims and/or parties. Plaintiff further objects to this instruction as unfairly
prejudicial under Fed. R. Evid. 403 as it could mislead the jury to believe that the Court has
expressed an opinion about the strength and/or merit of Plaintiff's claim against Defendant Sigler
and/or that Plaintiff's lawsuit lacks merit.

-74-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 75 of 89 PagelD #:2664

NO NEED TO CONSIDER DAMAGES INSTRUCTION
If you decide for Defendant Sigler on the question of liability, then you should not

consider the question of damages.

Defendant’s Proposed Jury Instruction No. 2
Given

___ Rejected

——_sCWithdrawn

x Objected to

Source: Seventh Circuit Pattern Instruction 1.31

Basis for Plaintiff's objection: The verdict form itself instructs the jury on how it is to be
completed once the jury has reached its verdict. Giving a separate affirmative instruction to the
jury about the completion of the form seemingly suggests that the court has directed or seeks a
particular outcome.

-75-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 76 of 89 PagelD #:2665

IMPEACHMENT BY CONVICTION OF CRIME
You have heard evidence that Walter Brzowski has been convicted of a crime. You may
use that evidence only to help you decide whether to believe Walter Brzowski and how much

weight to give his testimony.

Defendant’s Proposed Jury Instruction No. 3
Given

___ Rejected

—___s Withdrawn

X_ Objected to

Source: Seventh Circuit Pattern Instruction 2.11

Basis for Plaintiff's objection: This instruction is redundant because Parties’ Agreed
Exhibit No. 11 adequately addresses this issue. Agreed Exhibit No. 11 tracks the language
contained in Seventh Circuit Pattern Instruction No. 1.15, and is a clearer and less suggestive
instruction concerning the consideration of evidence of a prior conviction.

-76-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 77 of 89 PagelD #:2666

WITHDRAWAL OF CLAIMS
David Hadley, Guy Pierce, and Nicholas Lamb are no longer defendants in this case. You
should not consider any claims against David Hadley, Guy Pierce, and Nicholas Lamb. Do not

speculate on the reasons. Your focus must be on the remaining party.

Defendant’s Proposed Jury Instruction No. 4
Given
Rejected

Withdrawn

X_ Objected to

Source: Seventh Circuit Pattern Instruction 2.13

Basis for Plaintiff's objection: This instruction is unnecessary as Defendant Sigler is the
sole defendant after the Court’s June 26, 2020 ruling. (Dkt. No. 146) — This instruction
contemplates a situation where parties and/or claims are dismissed during the course of trial where
the jury has become aware of party and/or claim. Such a circumstance is impossible where, as
here, the jury will only be aware of a single defendant. Indeed, giving this instruction will only
serve to alert the jury of the prior dismissal of claims or parties. Plaintiff's Motion in Limine #7,
if granted, would prohibit any reference to previously dismissed claims and/or parties. Plaintiff
further objects to this instruction as unfairly prejudicial under Fed. R. Evid. 403 as it could mislead
the jury to believe that the Court has expressed an opinion about the strength and/or merit of
Plaintiff's claim against Defendant Sigler and/or that Plaintiff's lawsuit lacks merit.

= fi -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 78 of 89 PagelD #:2667

GENERAL: ILLINOIS DEPARTMENT OF CORRECTIONS NOT A PARTY
Defendant Sigler is being sued as an individual. Neither the Illinois Department of

Corrections nor the State of Illinois is a party to this lawsuit.

Defendant’s Proposed Jury Instruction No. 5
Given

____ Rejected

___s Withdrawn

xX Objected to

Source: Seventh Circuit Pattern Instruction 7.0]

Basis for Plaintiff's objection: This instruction is unnecessary as the caption and verdict
form clearly reflect that Defendant Sigler is the sole defendant in this case. Emphasizing
something that is not at issue is a clear attempt to imply that Defendant Sigler is unable to pay a
resulting judgment and/or invoke sympathy by suggesting that she is being held responsible for
the actions of the Illinois Department of Corrections and/or the State of Illinois and should
therefore be held not liable. Plaintiff further objects to this instruction on the bases set forth in
Plaintiff's motion in Limine #4 concerning the issues of indemnification and the injection of
evidence, argument or innuendo by Defendant Sigler of an inability to pay a judgment/verdict.

-78-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 79 of 89 PagelD #:2668

GENERAL: REQUIREMENT OF PERSONAL INVOLVEMENT
Plaintiff must prove by a preponderance of the evidence that Brenda Sigler was personally
involved in the conduct that Plaintiff complains about. You may not hold Brenda Sigler liable for

what others did or did not do.

Defendant’s Proposed Jury Instruction No. 6
Given

___ Rejected

—_____sC Withdrawn

___ Objected to

Source: Seventh Circuit Pattern Instruction 7.02

-79-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 80 of 89 PagelD #:2669

LIMITING INSTRUCTION CONCERNING EVIDENCE OF STATUTES,
ADMINISTRATIVE RULES, REGULATIONS, AND POLICIE

You have heard evidence about whether Defendant’s conduct violated a state statute,
administrative rule or directive.

You may consider this evidence in your deliberations. But remember that the issue is
whether Defendant was deliberately indifferent to the risk that Plaintiff would be imprisoned after

his lawful release date, not whether a statute or administrative directive might have been violated.

Defendant’s Proposed Jury Instruction No. 7
Given
Rejected

Withdrawn

xX Objected to

Source: Seventh Circuit Pattern Instruction 7.04

Basis for Plaintiff's objection: There is no claim that Defendant violated a “statute, rule,
regulation or policy.” Plaintiff's claim is that Defendant Sigler violated the Eighth Amendment
by keeping Plaintiff in prison beyond his release date as determined by the July 22, 2015
sentencing order. Defendant has cited no statute, rule, regulation or policy that was allegedly
violated by Defendant Sigler and referencing materials that are not in evidence would likely
confuse the jury and would not be a proper basis for instruction due to lack of evidentiary basis.
Jaffee v. Redmond, 51 F.3d 1346, 1353 (7th Cir. 1995) (“jury instructions must be correct
statements of the law that are supported by the evidence.”). Furthermore, compliance or non-
compliance with internal rules or regulations does not establish compliance or non-compliance
with the U.S. Constitution.

- 80 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 81 of 89 PagelD #:2670

EIGHTH AMENDMENT: CRUEL AND UNUSUAL PUNISHMENT —- ELEMENTS
To succeed on his claim that the Defendant was deliberately indifferent to the risk
that Plaintiff would be incarcerated beyond his release date, Plaintiff must prove each of the
following three elements:

1. Defendant had knowledge of Plaintiff's problem and thus of the risk that unwarranted
punishment was being, or would be, inflicted;

2. Defendant either failed to act or took only ineffectual action under the circumstances,
indicating that her response to the problem was a product of deliberate indifference to the
prisoner’s plight; and

3, A causal connection between Defendant’s response to the problem and the unjustified
detention.

Relevant circumstances to consider when assessing these factors are the scope of

Defendant’s duties and the role Defendant played in the administration of the prison.

Defendant’s Proposed Jury Instruction No. 8
Given
Rejected

Withdrawn
Xx Objected to
Source: Armato v. Grounds, 766 F.3d 713, 721 (7th Cir. 2014); Campbell v. Peters, 256

F.3d 695, 700 (7th Cir. 2001); Sample v. Diecks, 885 F.2d 1099, 1110 (3rd Cir. 1989).

Basis for Plaintiffs objection: This is not a complete and accurate statement of the law of
Eighth Amendment claims in the context of over-detention (i.e., continued incarceration beyond a
prisoner’s sentence) and would likely result in jury confusion. Plaintiff's Proposed Jury
Instruction No. 7 reflects a complete and accurate description of the law.

-81-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 82 of 89 PagelD #:2671

EIGHTH AMENDMENT: “DELIBERATELY INDIFFERENT” DEFINITION

When I say “deliberately indifferent” I mean that the Defendant knew of or strongly
suspected a substantial risk that Plaintiff was being incarcerated beyond his lawful release date,
and that Defendant consciously disregarded that risk by failing to take reasonable measures to
prevent it.

In deciding whether Defendant failed to take reasonable measures, you may consider
whether it was practical for her to take additional corrective actions. Negligence, or even gross
negligence on the part of the Defendant is not a Constitutional violation.

If Defendant took reasonable measures to respond to a risk, then she was not deliberately

indifferent, even if Plaintiff was ultimately harmed.

Defendant’s Proposed Jury Instruction No. 9
Given

___ Rejected

Withdrawn

X_ Objected to

Source: Figgs v. Dawson, 829 F.3d 895, 902-03 (7th Cir. 2016); McGee v. Adams,
721 F.3d 474, 480-81 (7th Cir. 2013).

Basis for Plaintiff's objection: This is not an accurate statement of the law and will likely
result in jury confusion about the elements Plaintiff must prove to establish liability. Jaffee v.
Redmond, 51 F.3d 1346, 1353 (7th Cir. 1995) (“jury instructions must be correct statements of the
law that are supported by the evidence.”). Plaintiff's Proposed Jury Instruction No. 7 taken from
the Seventh Circuit Pattern Instruction No. 7.15, is a more accurate statement of the law.

-82-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 83 of 89 PagelD #:2672

EIGHTH AMENDMENT: REASONABLE RELIANCE ON STATUTE
In making determinations about a prisoner’s release, prison officials are entitled to rely on

“a reasonable interpretation of state statute” even if they are ultimately mistaken.

Defendant’s Proposed Jury Instruction No. 10
Given

____ Rejected

—_s Withdrawn

X_ Objected to

Source: Campbell v. Peters, 256 F.3d 695, 701 (7th Cir. 2001).

Basis for Plaintiff's objection: There is no claim that Defendant violated a “statute, rule, regulation
or policy.” Plaintiff's claim is that Defendant Sigler violated the Eighth Amendment by keeping
Plaintiff in prison beyond his release date as determined by the July 22, 2015 sentencing order.
Defendant has cited no statute, rule, regulation or policy that was allegedly violated by Defendant
Sigler and referencing materials that are not in evidence would likely confuse the jury and would
not be a proper basis for instruction due to lack of evidentiary basis. Jaffee v. Redmond, 51 F.3d
1346, 1353 (7th Cir. 1995) (“jury instructions must be correct statements of the law that are
supported by the evidence.”). Furthermore, compliance or non-compliance with internal rules or
regulations does not establish compliance or non-compliance with the U.S. Constitution.

-83-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 84 of 89 PagelD #:2673

HECK INSTRUCTION
Plaintiffhas been convicted of Unlawful Violation of an Order of Protection in Will County
Criminal Case No. 10 CF 1923. Plaintiff's criminal conviction has not been overturned or
invalidated. Any statements by Plaintiff or any other individuals to the contrary should be

disregarded.

Defendant’s Proposed Jury Instruction No. 11
Given
Rejected

Withdrawn
X_ Objected to
Source: Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Gilbert v. Cook, 512 F.3d 899,

900 (7th Cir. 2008).

Basis for Plaintiff's objection: The proposed instruction is unduly prejudicial under Fed.
R. Evid. 403 insofar as it specifies the nature of Plaintiff's underlying criminal conviction. This
issue 1s the subject of Plaintiff's motion in Limine #2.

- 84 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 85 of 89 PagelD #:2674

COMPENSATORY DAMAGES IN PRISONER CASES

If you find in favor of Plaintiff, then you must determine the amount of money that will
fairly compensate Plaintiff for any injury that you find he sustained as a direct result of Defendant’s
conduct. These are called “compensatory damages.”

Plaintiff must prove his damages by a preponderance of the evidence. Your award must
be based on evidence and not speculation or guesswork. This does not mean, however, that
compensatory damages are restricted to the actual loss of money; they include both the physical
and mental aspects of injury, even if they are not easy to measure.

You should consider the following types of compensatory damages and no others:

l. The physical and mental/emotional pain and suffering that Plaintiff has
experienced. No evidence of the dollar value of physical or mental/emotional pain and suffering
has been or needs to be introduced. There is no exact standard for setting the damages to be
awarded on account of pain and suffering. You are to determine an amount that will fairly
compensate the Plaintiff for the injury he has sustained.

2. In order for Plaintiff to recover any compensatory damages, including for mental and
emotional injury, he must first show that he suffered from some form of physical injury or physical
harm from the claimed misconduct by Defendants. If you find that Plaintiff has proven a claim,
but has failed to prove that he suffered any physical injury as a result of Defendants’ conduct, then
you must return a nominal damages verdict for Plaintiff in the amount of one dollar ($1.00).

Defendant’s Proposed Jury Instruction No. 11
Given
____ Rejected
Withdrawn
____ Objected to
Source: Seventh Circuit Pattern Instruction 7.27 (modified)

Basis for Plaintiff's objection: This proposed instruction is misleading concerning damages
recoverable in a case where Plaintiff's theory was that he incarcerated beyond his sentence.
Moreover, there is no requirement under Figgs v. Dawson to prove physical injury. Plaintiff's
injury was the over-detention and references to physical injury falsely suggests that Plaintiff
needed to be beaten, assaulted, etc. while incarcerated. Plaintiff suggests that Plaintiff's Proposed
Instruction No. 10 is a more accurate statement of the law based on the facts likely to be elicited
at trial.

-85-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 86 of 89 PagelD #:2675

DEFENDANT’S PROPOSED VERDICT FORM

I. Liability:
On Plaintiff's Eighth Amendment deliberate indifference claim against Brenda Sigler we find in

favor of (check one):
Plaintiff Walter Brzowski

Defendant Brenda Sigler

If you found for Plaintiff, continue to Part IT. If you found for Defendant, disregard Parts
I] and III, and proceed directly to Part IV.
Il. Nominal Damages: If you find that Plaintiff has proven that Defendant was deliberately
indifferent, but has failed to prove compensatory damages, then you must return a nominal damages
verdict for Plaintiff in the amount of one dollar ($1.00): $

If you find that Plaintiff has proven compensatory damages, continue to Part IIL If you find
that Plaintiff has failed to prove compensatory damages, disregard Part III, and proceed directly to
Party IV.
Ill. Compensatory Damages: State the amount of compensatory damages, if any, necessary to
fairly compensate the Plaintiff for any injury that you find he sustained as a result of the conduct for
which you have found Defendant liable:

We fix Plaintiff's compensatory damages against Defendant Brenda Sigler as $

IV. Signatures:

 

 

Presiding Juror

 

 

-86-
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 87 of 89 PagelD #:2676

 

 

 

 

Dated:

Basis for Plaintiff's objection: This proposed verdict form omits any reference to punitive
damages, which is a component of damages recoverable against Defendant. Given the evidence
anticipated to be elicited at trial, there is no basis to include a reference to “nominal” damages.
This proposed verdict form is also highly suggestive because to the extent that nominal damages
are referenced is it done in a fashion that places undue emphasis on the award of nominal damages
before referencing compensatory damages.

- 87 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 88 of 89 PagelD #:2677

Respectfully submitted,

/s/ Devlin J. Schoop

Dated: July 20, 2020

Devlin J. Schoop

Victor P. Henderson

Attorneys for Plaintiff Walter Brzowski
HENDERSON PARKS, LLC

140 South Dearborn Street, Suite 1020
Chicago, Illinois 60603

Phone: (312) 262-2900

Colleen M. Shannon

Nicholas S. Staley

Assistant Attorneys General

Office of the Illinois Attorney General
100 West Randolph Street, 13th Floor
Chicago, Illinois 60601

Phone: (312) 814-3953

- 88 -
Case: 1:17-cv-09339 Document #: 153 Filed: 07/20/20 Page 89 of 89 PagelD #:2678

CERTIFICATE OF SERVICE

Undersigned hereby certifies that on July 20, 2020, a copy of the foregoing Parties’
Proposed Final Pre-Trial Order was served upon all counsel of record through the CM/ECF

Electronic filing system.

By: /s/ Devlin J. Schoop

- 89 -
